internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br02-plr-139494-01 date date in re legend taxpayer subsidiary shareholder a shareholder b country x amount amount dear this is in response to a letter dated date in which taxpayer requested rulings with respect to whether it may reelect under sec_953 of the internal_revenue_code code to be treated as a domestic_corporation for all purposes of the code additional information was submitted on date the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request it is subject_to verification on examination plr-139494-01 taxpayer is a country x corporation incorporated on shareholder a and shareholder b husband and wife own of the outstanding shares of taxpayer shareholder a and shareholder b are u s persons under sec_957 and u s shareholders of taxpayer under sec_951 and taxpayer is a controlled_foreign_corporation cfc under sec_957 and sec_953 since its incorporation taxpayer has been engaged in the trade_or_business of reinsuring u s accidental and health risks underwritten by unrelated third party ceding companies taxpayer’s board_of directors meetings are held in country x and its minutes are kept in country x as well taxpayer wholly owns subsidiary which was formed to enable taxpayer to conduct certain lending activity and to make certain investments that could only be done indirectly under the rules of country x subsidiary elected under sec_301_7701-3 to be treated as a disregarded_entity for federal_income_tax purposes effective on at the time of its incorporation taxpayer’s only business activity was reinsuring u s risks of an unrelated u s insurance_company it was determined that because of these activities taxpayer probably was engaged in a u s trade_or_business and that all of its income was u s source income effectively connected with the conduct of that trade_or_business eci under sec_864 to achieve administrative simplicity in tax reporting and to avoid the imposition of the branch_profits_tax under sec_884 on its u s trade_or_business profits taxpayer made an election under sec_953 to be treated as a domestic_corporation effective the first day of its incorporation from taxpayer was subject_to u s tax as a domestic insurance corporation during taxpayer began planning to expand its foreign operations taxpayer believed that the restructuring of subsidiary’s insurance market would increase the need for reinsurance capacity in the global market and create new opportunities for it to reinsure non-u s risks taxpayer determined that as it began to reinsure more non-u s risks it would benefit from being taxed as a cfc rather than as a domestic insurance_company therefore taxpayer requested a termination of the sec_953 election in accordance with notice_89_79 1989_2_cb_392 the commissioner consented to the termination effective until the date of termination all of taxpayer’s earnings_and_profits were attributable to u s source eci after the termination of the sec_953 election taxpayer actively pursued the reinsurance of non-u s risks these activities were unprofitable for taxpayer for and the four years thereafter taxpayer filed forms 1120-f reporting u s effectively connected taxable losses as of the close of taxpayer had a u s effectively connected operating loss carryforward of amount and a u s effectively plr-139494-01 connected capital_loss carryforward of amount thus taxpayer had no positive earnings_and_profits attributable to through taxpayer intends to withdraw from this loss business by shifting the focus of its business activities back to the reinsurance of u s risks since substantially_all future reinsurance underwriting activities will be of united_states_risks taxpayer could be subject_to the branch_profits_tax on this u s source eci thus pursuant to notice_89_79 taxpayer requests permission to reelect under sec_953 to be treated as a domestic_corporation for federal_income_tax purposes effective for its taxable_year beginning sec_953 allows a foreign_corporation to elect to be treated as a u s_corporation for all purposes of the code provided that such corporation is a cfc under the special definition in sec_953 would be taxable as an insurance_company under part i or ii of subchapter_l if it were a domestic_corporation and waives all benefits granted by the united_states under any treaty a foreign_corporation that makes this election will be subject_to tax in the united_states on its worldwide income because it is treated as a u s_corporation for all purposes of the code such corporation will not be subject_to the branch_profits_tax or the branch-level interest tax imposed by sec_884 notice_89_79 1989_2_cb_392 provides the substantive and procedural rules regarding the election under sec_953 to be effective for a taxable_year the election must be filed by the due_date prescribed in sec_6072 with extensions for the u s income_tax return that is due if the election becomes effective generally the election is effective for the first taxable_year for which it is made and for each subsequent taxable_year in which the requirements of notice_89_79 are satisfied the commissioner may terminate the election pursuant to a request of the electing_corporation if an election is terminated the foreign_corporation and its successors will be barred from making another election under sec_953 without the consent of the commissioner sec_953 provides that for purposes of sec_367 if a corporation makes a sec_953 election for a taxable_year and the election ceases to apply for a subsequent taxable_year the corporation will be treated as a domestic_corporation transferring as of the first day of the subsequent taxable_year all of its property to a foreign_corporation in connection with an exchange to which sec_354 applies when a sec_953 election is terminated u s shareholders of the foreign_corporation may be liable for subpart_f inclusions for taxable years in which the revocation is in effect further the foreign_corporation and its premium payors may be liable for the excise_tax on premiums for insurance or reinsurance issued by the foreign_corporation plr-139494-01 taxpayer represents that upon the termination of its prior sec_953 election no gain was recognized for purposes of sec_367 on the deemed asset transfer under sec_953 taxpayer also represents that for the tax years following the termination of its sec_953 election and prior to shareholder a and shareholder b properly included in gross_income their pro_rata share of any subpart_f_income of taxpayer under sec_951 and any excise_tax imposed under sec_4371 on the premiums for insurance or reinsurance issued by the taxpayer was properly paid further taxpayer represents that it obtained no incremental tax_benefit following the termination of its sec_953 election sec_953 provides that for purposes of sec_367 any foreign_corporation making an election under sec_953 will be treated as transferring as of the first day of the first taxable_year for which the election is effective all of its assets to a domestic_corporation in connection with an exchange to which sec_354 applies taxpayer represents that if it is permitted to reelect under d such reelection will qualify as a reorganization described in sec_368 based on the information submitted and the representations made we conclude the following taxpayer may reelect under sec_953 to be treated as a domestic_corporation for all purposes of the code effective provided taxpayer satisfies the time for filing requirement and other requirements for making the sec_953 election in accordance with notice_89_79 no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction or item not discussed or referenced in this letter specifically no opinion is expressed or implied regarding the application of sec_367 and sec_1248 to taxpayer’s reelection under sec_953 see sec_367 and sec_1248 this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this ruling is forwarded to the taxpayer and its authorized representative sincerely valerie a mark lippe senior technical review branch office of associate chief_counsel international
